9 N.Y.3d 955 (2007)
DEBBIE KAMINER, Appellant,
v.
AARON WEXLER et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 2, 2007.
Decided October 23, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that dismissed the appeal from Supreme Court's order denying reargument, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.